Case: 14-51259      Document: 00513094887         Page: 1    Date Filed: 06/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 14-51259                                FILED
                                                                              June 26, 2015

HAROLD L. RYALS,                                                             Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellant

v.

ATTORNEY GENERAL OF TEXAS; MIDLAND COUNTY; CHERYL
BECKER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:14-CV-4


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Harold L. Ryals, Texas prisoner # 1940539, moves this court for leave to
proceed in forma pauperis (IFP) in his appeal of the district court’s dismissal
of his complaint under 42 U.S.C. § 1983 for failure to state a claim. In the
district court, Ryals consented to having his § 1983 complaint adjudicated
before a magistrate judge. In relevant part, the magistrate judge determined
that Ryals’s claims against the Attorney General of Texas regarding his two


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51259     Document: 00513094887      Page: 2   Date Filed: 06/26/2015


                                  No. 14-51259

prior convictions for failing to register as a sex offender were barred by the rule
established in Heck v. Humphrey, 512 U.S. 477 (1994). Further, as to Midland
County, the magistrate judge found Ryals’s allegations insufficient to support
a claim of municipal liability under § 1983. Finally, as to Cheryl Becker, the
magistrate judge concluded that she was entitled to qualified immunity, in
part because Ryals failed to demonstrate any constitutional violations.
      By filing in this court a motion for leave to proceed IFP, Ryals is
challenging the magistrate judge’s determination that his appeal was not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). A
motion for leave to proceed IFP on appeal “must be directed solely to the trial
court’s reasons for the certification decision.” Id. This court’s inquiry into
Ryals’s good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted). If it is apparent that an appeal would be meritless, we may dismiss
the appeal as frivolous. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 n.24.
      In support of his motion for leave to proceed IFP, Ryals contends, inter
alia, that his claims fall within an exception to the rule established in Heck.
He also asserts that his conviction has been “called into question” by a state
district court. Finally, he claims that habeas relief is unavailable, and thus his
§ 1983 complaint is the only avenue left for him to pursue his claims.
      Ryals’s arguments here are unavailing, as no exception to the Heck rule
applies in this case. Ryals cites a number of cases in support of his argument
that an exception applies. However, the cases are entirely inapposite to the
present issue, and, indeed, the cases make no mention of the Heck rule. In
addition, Ryals’s assertion that his conviction has been “called into question,”
thus satisfying the Heck condition, is entirely without support. Thus, because



                                        2
    Case: 14-51259     Document: 00513094887     Page: 3   Date Filed: 06/26/2015


                                  No. 14-51259

there is no evidence showing that Ryals’s convictions have been reversed or
otherwise called into question, save for his unsupported assertions, Ryals’s
claims are barred by Heck. See Clarke v. Stalder, 154 F.3d 186, 190-91 (5th
Cir. 1998) (en banc). Finally, this court has rejected Ryals’s argument that his
asserted inability to obtain habeas relief is an exception to the Heck rule. See
Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000) (holding that inability to
obtain habeas relief did not serve as an exception to the Heck rule). Moreover,
Ryals has only alleged an inability to obtain habeas relief; he has not asserted
that he has no procedural vehicle to challenging his convictions. See id.
      Addressing the dismissal of his claims against Midland County based on
the failure to allege municipal liability, Ryals argues that the magistrate judge
was wrong to apply a heightened pleading standard to his pro se complaint.
Even liberally construed, Ryals fails to state a claim of municipal liability as
to Midland County.      Put simply, Ryals’s challenge to Midland County’s
enforcement of the Texas Sex Offender Registration Program is an indirect
challenge to his convictions for failing to register as a sex offender, and
accordingly, the challenge is barred by Heck. See Heck, 512 U.S. at 486-87.
      Next, as to the magistrate judge’s dismissal of his § 1983 suit against
Becker, Ryals makes no argument challenging the magistrate judge’s
conclusion that qualified immunity precluded the claim against Becker that
she unlawfully denied him access to documents in his juvenile case. Thus,
Ryals does not address the “trial court’s reasons for the certification decision.”
See Baugh, 117 F.3d at 202.       Although pro se briefs are afforded liberal
construction, see Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993), when an
appellant fails to identify any error in the district court’s analysis, it is the
same as if the appellant had not appealed that issue. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).



                                        3
    Case: 14-51259     Document: 00513094887     Page: 4   Date Filed: 06/26/2015


                                  No. 14-51259

      We need not address Ryals’s remaining arguments, which are directed
at the magistrate judge’s alternative holdings.         The balance of Ryals’s
remaining arguments necessarily imply the invalidity of his convictions for
failing to register as a sex offender. Thus, his claims are barred by Heck and
are not cognizable in a § 1983 action until the Heck condition is satisfied. See
Heck, 512 U.S. at 486-87; Cronn v. Buffington, 150 F.3d 538, 541 & n.2 (5th
Cir. 1998). Additionally, Ryals fails to address the district court’s reasoning
for dismissing his Eighth Amendment claim, thus raising no issue for appeal.
See Brinkmann, 813 F.2d at 748.
      In view of the foregoing, Ryals has not shown that he will raise a
nonfrivolous issue for appeal. See Howard, 707 F.2d at 219-20. Accordingly,
his motion to proceed IFP on appeal is denied, and his appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. Our dismissal of
Ryals’s appeal as frivolous and the district court’s dismissal of his civil rights
suit count as two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996).          We warn Ryals that if he
accumulates a third strike pursuant to § 1915(g) he will be barred from
proceeding IFP while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        4